         Case 1:19-cr-00696-PAE Document 133 Filed 05/11/20 Page 1 of 13




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,                        )
                                                 )
                        Plaintiff,               )
                                                 )
v.                                               )      No. 1:19-CR-696-PAE
                                                 )
ARI TEMAN,                                       )
                                                 )
                        Defendant.               )

     DEFENDANT’S REPLY IN SUPPORT OF MOTION FOR NEW TRIAL BASED ON
             UNDISCLOSED BRADY AND JENCKS ACT EVIDENCE

        Defendant Ari Teman (“Teman”), by and through undersigned counsel, Justin Gelfand and

Joseph A. DiRuzzo, III, respectfully files this reply in support of his motion for new trial based on

undisclosed Brady and Jencks Act evidence. (Doc. 118).

        When reading the Government’s brief, it is easy to lose sight of the Government’s

egregious misconduct underlying its Brady violations—and the resulting prejudice to Teman. The

Government failed to disclose Brady, Giglio, and Jencks Act material to Teman; made

misrepresentations to this Court and to the defense before and during trial about the nature of the

undisclosed evidence; elicited perjurious testimony from a material witness, thereby foreclosing

cross-examination on the topic by Teman based on this Court’s order; and brazenly failed to

comply with an express order of this Court to locate discovery and disclose it to the defense.

Remarkably, in its 22-page response, the Government fails to acknowledge, much less address, the

bulk of these issues.

        Regarding Soleimani, the Government now claims it never had the undisclosed evidence

personally implicating him in a scheme to defraud a vulnerable tenant. But this Court expressly
        Case 1:19-cr-00696-PAE Document 133 Filed 05/11/20 Page 2 of 13




ordered the Government to obtain this evidence and to “[t]hen promptly report back to the Court

and the defense.” (TR. at 32). The Government expressly accepted this order, stating in open court:

“Understood. We’ll inquire with Mr. Soleimani and we’ll give an update to the Court.” (TR. at

33). Now faced with the very evidence it was charged with discovering, the Government cannot

explain its failure to comply with this Court’s order. Even more, the Government claims that it

“took a defense-favorable approach and elicited testimony about an adverse finding against

Soleimani’s company.” (Doc. 124 at 5). Not so. There was nothing “favorable” to the defense

about the prosecutor’s use of a leading question to elicit perjury by Soleimani. Unbeknownst to

the Court and the defense at the time, the Government’s conduct further precluded the defense

from cross-examining Soleimani on this issue, thereby preventing the jury from discovering

Soleimani had lied in their presence, a discovery that certainly would have influenced the jury’s

assessment of his credibility and might well have changed its verdict. At trial, Soleimani testified

that only “others” misled tenant Stanley Howell—while the undisclosed evidence of Soleimani’s

own Housing Court testimony demonstrates his extensive personal involvement in the scheme to

mislead Howell. (See Doc. 118-1 at 55-61).

       Similarly, the Government does not even attempt to address the fact that its unqualified

pretrial misrepresentation that “there is no indication that any landlord-tenant complaints or

lawsuits against Soleimani, Gabay, or their companies would be probative of their ‘character for

truthfulness or untruthfulness’” (Doc. 83 at 3) has proven false. To be clear, the Government did

not represent it lacked knowledge as to whether the complaints and lawsuits were probative; the

Government affirmatively stated they were not. (Id.). However, the undisclosed evidence reveals

that both Soleimani and Gabay have documented histories of filing false certifications, and that




                                                 2
        Case 1:19-cr-00696-PAE Document 133 Filed 05/11/20 Page 3 of 13




Gabay was found to have willfully defrauded a tenant. On this too, the Government offers no

response.

       Where it does attempt to address its Brady and Jencks Act violations, the Government’s

response boils down to one fatally-flawed premise: “The Government cannot produce what it does

not have.” (Doc. 124 at 14). However, as it did before and during trial, the Government again

ignores this Court’s order to “inquire of Soleimani whether there was evidence in the housing case

that he was among the ABJ personnel who dealt with Howell,” to “follow up and do so

immediately” if his answer left any doubt, and to “[t]hen promptly report back to the Court and

the defense.” (TR. at 29). In other words, this Court ordered the Government to obtain what it did

not have and the Government responded: “Understood. We’ll inquire with Mr. Soleimani and we’ll

give an update to the Court.” (TR. at 33).

       Rather than acknowledge its violation of this Court’s order, the Government attempts to

fault Teman for not obtaining the undisclosed Brady material sooner. In doing so, the Government

further ignores no less than the Supreme Court, which flatly rejected the “notion that defendants

must scavenge for hints of undisclosed Brady material when the prosecution represents that all

such material has been disclosed” and directed that defendants like Teman are entitled to presume

that “public officials have properly discharged their official duties.” Banks v. Dretke, 540 U.S.

668, 695-96 (2005). This is especially true where, as here, the Government – at the Court’s order

– has undertaken to conduct an investigation and failed to do so.

       More importantly, the Government’s unwarranted attack on Teman only further highlights

the logical inconsistency of its own position. The Government argues that “[Teman] was fully

aware of the existence of the Housing Court proceeding… and had every ability to obtain




                                                3
         Case 1:19-cr-00696-PAE Document 133 Filed 05/11/20 Page 4 of 13




documents and materials relating to the proceedings… before trial.” (Doc. 124 at n.4).1 But if – as

the Government alleges - Teman “had every ability” to obtain the undisclosed Brady “before trial,”

so did the Government. (Id.). And consistent with Brady and its progeny, this Court ordered the

Government, not Teman, to “follow up… immediately” and to “promptly report back to the Court

and the defense.” (TR. at 29).

        The Government thus concedes it “had every ability” to obtain the undisclosed evidence

before trial. Despite this Court’s express order and Government counsel’s acknowledgement in

open court, the Government never disclosed this critical evidence. Instead, the Government

misrepresented the nature of this undisclosed evidence and parlayed its misrepresentation into a

pretrial exclusion of a compelling line of cross-examination of the witness who first turned a billing

dispute into a criminal investigation.

        I.      The Government’s Response Fails to Explain or Justify its Pretrial and Trial
                Misrepresentations

        Teman’s motion identifies numerous independent examples of evidence undisclosed by the

Government, each of which constituted Giglio materials that should have been disclosed. In one

case, the Government suppressed evidence establishing Soleimani’s personal involvement in

deceiving a vulnerable tenant. In another instance, the Government withheld evidence Gabay was

found to have committed willful fraud. In yet other instances, the Government suppressed evidence

that regulators have repeatedly charged both Soleimani and Gabay with filing false certifications

under the penalties of perjury.


1
 Though this Court need not reach this issue, the Government’s premise is false. The Government first
alerted the defense to the Housing Court proceedings at issue on a holiday weekend 48 hours before trial.
As detailed in Teman’s opening brief, obtaining the underlying materials can take weeks and it was thus
impossible for Teman to independently procure this evidence for use at trial. (Doc. 118 at 20-23). The
Government also makes no attempt to address this argument.




                                                   4
        Case 1:19-cr-00696-PAE Document 133 Filed 05/11/20 Page 5 of 13




       Against this backdrop, the Government’s response boils down to this: the Government did

not have this evidence, therefore it was not suppressed. But that misses the core of Teman’s

argument. On several occasions, the Government made affirmative, unqualified representations

about the nature of this undisclosed evidence. And both before and during trial, this Court and the

defense reasonably relied on the Government’s representations– representations Teman has now

shown to be false.

       For instance, the Government expressly represented that “Soleimani and his companies

have been the subject of lawsuits and complaints… that plainly do not bear upon his credibility…”

(See Doc. 83 at 1-2, emphasis added). The Government further represented that “there is no

indication that any landlord-tenant complaints or lawsuits against Soleimani…would be probative

of [his] ‘character for truthfulness or untruthfulness.’” (Id. at 3, emphasis added). But, to borrow

the Government’s verbiage, these categorical representations were “plainly” false.

       Regulators charged Soleimani with “false certification of correction of violations”—i.e.,

falsely certifying—under the penalties of perjury—that housing violations had been corrected

when, in fact, they had not. (See Doc. 118-4 at 31) (explaining that “[t]he violation was certified

as corrected by the Owner…HPD found that condition had not been properly corrected” and that

the “violation is open and is subject to civil penalties for false certification”). Contrary to the

Government’s unequivocal pretrial representations, this evidence “plainly” does bear upon

Soleimani’s credibility. Faced with this contradiction, the Government offers no response—

because there is none.

       Regulators have further seen it necessary to file lawsuits against Soleimani as a result of

his false certifications. (See Docs. 118-5, 118-7). Contrary to the Government’s pretrial




                                                 5
          Case 1:19-cr-00696-PAE Document 133 Filed 05/11/20 Page 6 of 13




representations, this, too, “plainly” bears on Soleimani’s credibility. Yet the Government offers no

response—because there is none.

         As for the Howell case, the Government expressly represented to this Court, “[w]e’ll

inquire with Mr. Soleimani and we’ll give an update to the Court.” (TR. at 33). But the Government

never did what it said it would do. Again, the Government offers no response to failing to comply

with this Court’s order—because there is none.

         Regarding Gabay, the Government similarly represented that the tenant complaints and

lawsuits against him did not involve allegations he “acted dishonestly or was found not to be

credible by a court or regulator.” (Doc. 83 at 3) (emphasis added). Yet like Soleimani, regulators

have charged Gabay with numerous instances of “false certification of correction of violations,”

and have filed lawsuits against Gabay for these false certifications. Contrary to the Government’s

representations, this evidence “plainly” bears on Gabay’s credibility. Yet the Government offers

no response—because there is none.

         Moreover, even while acknowledging Gabay was fined “treble damages” by a housing

court, the Government misrepresented the significance of this penalty to this Court and the defense.

Specifically, the Government represented there were no allegations Gabay “acted dishonestly or

was found not to be credible by a court or regulator.” (Id.). Yet the Government failed to disclose

that treble damages constitutes a finding the owner (here, Gabay) willfully overcharged the tenant.

(See Doc. 118 at 20)2 (explaining that an award of treble damages constitutes a finding that “the

overcharge is deemed to be willful”).


2
 This document (New York State Division of Housing and Community Renewal Office of Rent Administration,
Policy Statement 2019-1, dated October 16, 2019) was referenced in Teman’s underlying motion as “Exhibit E” but
was inadvertently not filed with the remainder of exhibits. It is attached to this pleading and is nevertheless a publicly-
available document.




                                                            6
        Case 1:19-cr-00696-PAE Document 133 Filed 05/11/20 Page 7 of 13




       The Government’s assertion that it did not have evidence this Court ordered it to obtain

and disclose further strains credulity in view of recent activities by this same U.S. Attorney’s

Office. In a highly-publicized case Teman cited in his motion—United States v. N.Y.C. Housing

Authority, No. 1:18-cv-05213 (WHP) (S.D.N.Y. 2018)—this very U.S. Attorney’s Office

extensively documented claims of dishonest certification of building repairs. (See Doc. 118 at 18-

19). There is no question the Government is deeply familiar with the deceptive practices Soleimani

and Gabay have a documented history of employing. With this knowledge, there is simply no

excuse for the Government to have misrepresented the evidence regarding Soleimani and Gabay

as it did. The Government offers no response—because there is none.

       The Government’s failure to disclose this evidence alone requires a new trial. But this

brand of prosecutorial misconduct is worse. The Government did not merely neglect to disclose

Brady, Giglio and Jencks Act materials (itself a substantial constitutional violation). The

Government affirmatively misrepresented to the defense and to this Court facts which are

ultimately disproved by the undisclosed evidence. This further prejudiced Teman, who relied on

the Government as he is entitled to. See Banks, 540 U.S. at 695-96 (a defendant is entitled to

assume “public officials have properly discharged their official duties”).

       To be clear, the question before this Court is not whether the Government intentionally

committed misconduct—as Brady violations look to the integrity of the evidence, not whether the

prosecutors acted in bad faith. In this case, there is no meaningful dispute that Teman was deprived

of significant Giglio materials on two critical prosecution witnesses—and he relied to his detriment




                                                 7
         Case 1:19-cr-00696-PAE Document 133 Filed 05/11/20 Page 8 of 13




on the Government’s unequivocal representations to the defense and to this Court. That warrants

a new trial.

        II.    The Government Introduced Perjurious Testimony But Inexplicably Claims
               Soleimani Told the Truth

        Teman’s motion cites an abundance of on-point, controlling authority requiring a new trial

where, as here, “a material witness has intentionally lied with respect to any matter” in response

to questions by the prosecutor. United States v. Stofsky, 527 F.2d 237, 243 (2d Cir. 1975). As the

Second Circuit explained, in that instance, “it is difficult to deny that the jury, had it known of the

lie, ‘might’ have acquitted.” Id. The Government does not challenge this legal premise—and

defends its conviction only by asserting that Soleimani did not lie.

        To be clear, the Government expressly asked Soleimani: “And did you misrepresent

anything to the tenant [Howell] or was it others in your company?” (TR. at 502). Soleimani

answered, “[i]t was others.” (Id.)

        Context matters. The Government’s question came after this Court ordered the

Government to find out the answer to this question and to “promptly report back to the Court and

the defense.” (TR. at 29). But instead of complying with this Court’s order and making the

necessary disclosures to the Court and the defense, the Government brazenly disregarded this order

and further employed a leading question to elicit from Soleimani that only “others”—not him—

had misled the tenant. The Government did so knowing this Court had precluded Teman from

cross-examining Soleimani on this subject. (See TR. at 30) (“you are not to inquire into them in

court unless and until I have given you the affirmative green light to do so”).

        Yet Soleimani’s undisclosed Housing Court testimony now reveals his extensive personal

involvement in the scheme to mislead Howell. Soleimani testified to being personally involved in




                                                  8
        Case 1:19-cr-00696-PAE Document 133 Filed 05/11/20 Page 9 of 13




drafting the agreement later invalidated by the Housing Court; personally convincing Howell to

sign this predatory agreement; personally signing the agreement in Howell’s presence; personally

showing Howell other apartments to induce him to vacate the apartment; and personally directing

his attorney to evict Howell. (See Doc. 118-1 at 55-61).

       Thus, there is no question Soleimani lied under oath before this jury and that he did so in

response to the Government’s leading question. That leaves two possibilities: either the

Government intentionally elicited Soleimani’s perjurious testimony—in which case reversal is

“virtually automatic,” see Stofsky, 527 F.2d at 243—or the Government unwittingly elicited

perjurious testimony—in which case a new trial is warranted because the Government would have

known the truth had it complied with this Court’s express order to discover the answer to this

question, see id. at 246-47.

       III.    The Government’s Response Fails to Engage with the Core of Teman’s
               Arguments

       The Government offers no response to the following facts and arguments, among others,

set out in Teman’s motion:

       1. Soleimani and Gabay’s documented histories of regulatory actions and lawsuits
          stemming from “false certifications” each has made;

       2. A court imposed treble damages against Gabay, constituting a finding he willfully
          overcharged a tenant;

       3. The Government promised in open court to “inquire with Mr. Soleimani and [to] give
          an update to the Court” (TR. at 33) but failed to do so;

       4. The Government leveraged its failure to comply with this Court’s order to prevent the
          defense from exposing Soleimani’s perjury before the jury (as this Court foreclosed
          cross-examination on this topic based on the Government’s misrepresentations);

       5. By failing to disclose the truth to the defense or this Court, the Government prevented
          the jury from properly assessing Soleimani’s and Gabay’s credibility;




                                                9
        Case 1:19-cr-00696-PAE Document 133 Filed 05/11/20 Page 10 of 13




       6. By questioning Soleimani regarding the Housing Court case on direct examination, the
          Government brought the topic within the scope of the Jencks Act and was thus required
          to disclose Soleimani’s Housing Court testimony to the defense—but failed to do so;
          and

       7. This U.S. Attorney’s Office understands through its own litigation that Soleimani and
          Gabay’s documented histories of “false certification” actions and lawsuits bear
          significantly on their credibility and underscore the fact that both would be capable of
          and willing to make false allegations against a vendor.

       By failing to respond to these issues—each of which warrants a new trial—the Government

has waived any counterarguments to Teman’s position. See Clem v. Lomell, 566 F.3d 1177, 1182

(9th Cir. 2009) (“where appellees fail to raise an argument in their answering brief, ‘they have

waived it’”) (citing United States v. Nunez, 223 F.3d 956, 958-59 (9th Cir. 2000)); United States

v. Ford, 184 F.3d 566, 577 n.3 (6th Cir. 1999) (“Even appellees waive arguments by failing to

brief them”) (citing Thaddeus-X v. Blatter, 175 F.3d 378, 403 n.18 (6th Cir. 1999) (en banc)).

       But more importantly, the Government’s silence on these issues speaks volumes. This is

not the Justice Department’s finest moment. Days ago, the Government moved to dismiss its high-

profile prosecution of Michael Flynn after a guilty plea in the aftermath of revelations of Brady

violations. There, the Government acknowledged, “government prosecutors have a duty to do

justice.” United States v. Flynn, Case. No. 1:17-232-EGS (Doc. 198) (D.D.C. May 7, 2020)

(internal citations omitted). Indeed, Brady and its progeny are predicated on a view of “the

prosecutor as the representative of a sovereignty whose interest in a criminal prosecution is not

that it shall win a case, but that justice shall be done.” Kyles v. Whitley, 514 U.S. 419, 439 (1995)

(citations and ellipses omitted).

       In this case, the prosecution unquestionably failed to disclose impeachment evidence to the

defense. But it does not end there. The prosecution further misrepresented the nature of that




                                                 10
       Case 1:19-cr-00696-PAE Document 133 Filed 05/11/20 Page 11 of 13




evidence to the defense and this Court, elicited perjury from its star witness, and used a leading

question to foreclose any cross-examination on the subject by the defense.

       The Government now asks this Court to give it a pass at Teman’s expense because the

Government “cannot produce what it does not have.” (Doc. 124 at 14). Failure to comply with a

court order intended to protect a defendant’s constitutional rights does not excuse prosecutorial

misconduct—it is prosecutorial misconduct.

       IV.     Conclusion

       Based on the foregoing and on the arguments set forth in Teman’s underlying motion,

Teman asks this Court to grant a new trial.

                                                    Respectfully submitted,

                                                    /s/ Justin K. Gelfand
                                                    JUSTIN K. GELFAND
                                                    MO Bar # 62265
                                                    MARGULIS GELFAND, LLC
                                                    8000 Maryland Ave., Ste. 420
                                                    St. Louis, MO 63105
                                                    Telephone: (314) 390-0234
                                                    Facsimile: (314) 485-2264
                                                    justin@margulisgelfand.com

                                                    — and —

                                                    /s/ Joseph A. DiRuzzo, III
                                                    Joseph A. DiRuzzo, III
                                                    NY Bar # 4417853
                                                    DIRUZZO & COMPANY
                                                    Joseph A. DiRuzzo, III
                                                    401 East Las Olas Blvd., Suite 1400 Ft.
                                                    Lauderdale, FL 33301
                                                    Telephone: (954) 615-1676
                                                    Facsimile: (954) 827-0340
                                                    jd@diruzzolaw.com

                                                    Attorneys for Teman




                                               11
Case 1:19-cr-00696-PAE Document 133 Filed 05/11/20 Page 12 of 13




                                    /s/ Alan Dershowitz
                                    ALAN DERSHOWITZ*
                                    1575 Massachusetts Avenue
                                    Cambridge, MA 02138

                                    Of Counsel

                                    *Member of the Massachusetts Bar and the
                                    United States Court of Appeals for the
                                    Second Circuit; will seek pro hac vice
                                    admission in this case




                               12
       Case 1:19-cr-00696-PAE Document 133 Filed 05/11/20 Page 13 of 13




                                      Certificate of Service

      I hereby certify that I filed the foregoing through the Court’s CM/ECF system which will

provide notice of filing to all counsel of record.



                                                      /s/ Justin K. Gelfand
                                                      JUSTIN K. GELFAND, #62265
                                                      8000 Maryland Ave., Ste. 420
                                                      St. Louis, MO 63105
                                                      Telephone: (314) 390-0234
                                                      Facsimile: (314) 485-2264
                                                      justin@margulisgelfand.com
                                                      Attorney for Teman




                                                 13
